Per Curiam.

The respondent, Leonard Nikoloric, was admitted to practice as an attorney in New York State on June 27, 1947 in the First Department. He was convicted after a trial in the United States District Court for the Southern District of Florida of, inter alia, the felony of transportation of stolen securities valued in excess of $5,000 (US Code, tit 18, § 2314), which crime would also constitute a felony under New York State law (Penal Law, § 165.50).
Under the circumstances, the present application to strike respondent’s name from the roll of attorneys should be granted (Judiciary Law, § 90, subd 4).
Murphy, P. J., Kupferman, Evans, Lane and Markewich, JJ., concur.
Respondent’s name struck from the roll of attorneys and counselors at law in the State of New York.